The court did not commit error in its various rulings on the evidence. But it having been testified by some of the witnesses that the defendant was seven-eighths Indian, the solicitor, in his closing argument, said:
"Did you ever hear how an Indian liked liquor? A negro's appetite for liquor is not a circumstance to it."
This remark was improper, was not sustained by the evidence, and should have been excluded in defendant's motion. Sykes v. State, 151 Ala. 80, 44 So. 398; Roden v. State, 3 Ala. App. 202,58 So. 72.
For the error pointed out, the judgment is reversed, and the cause is remanded.
Reversed and remanded.